Citation Nr: 1416379	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  10-45 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a disability manifested by chest pain (chest disability).

2.  Whether new and material evidence has been received to reopen a claim of service connection for a right wrist disability.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for a variously diagnosed psychiatric disability, to include depression and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to October 1983.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In March 2013, a Travel Board hearing was scheduled, but the Veteran failed to report (without good cause).  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d).

Additionally, the Court has indicated that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction, his mental condition, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, the Board notes psychiatric diagnoses, to include major depression, generalized anxiety disorder, panic disorder, and dissociative disorder.  Accordingly, the issue of entitlement to service connection for depression and anxiety has been recharacterized to include service connection for a variously diagnosed psychiatric disability, as reflected on the first page of this decision.

The issues of service connection for a chest disability and a right wrist disability (on de novo review), and the issues of service connection for a right ankle disability and for a variously diagnosed psychiatric disability are being REMANDED to the AOJ.  VA will notify the appellant if further action on his part is necessary.



FINDINGS OF FACT

1.  An unappealed October 1993 rating decision denied the Veteran service connection for a chest disability based essentially on a finding that a chronic disability was not shown.

2.  Evidence received since the October 1993 rating decision includes evidence not of record at the time of that decision; suggests that the Veteran now has a chest disability which may be related to his service; relates to an unestablished fact necessary to substantiate the claim of service connection for a chest disability; and raises a reasonable possibility of substantiating the claim.

3.  An unappealed October 1993 rating decision denied the Veteran service connection for a right wrist disability based essentially on a finding that a chronic disability was not shown.

4.  Evidence received since the October 1993 rating decision includes evidence not of record at the time of that decision; suggests that the Veteran now has a right wrist disability which may be related to his service; relates to an unestablished fact necessary to substantiate the claim of service connection for a right wrist disability; and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a chest disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 

2.  New and material evidence has been received, and the claim of service connection for a right wrist disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination with regard to the Veteran's claims to reopen, no further discussion of compliance with VA's duty to notify and assist is necessary.

New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105 (West 2002).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the Court concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material.  Id. at 327.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
Certain chronic diseases (including arthritis) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1101, 1112, 1137;           38 C.F.R. §§ 3.307, 3.309.

To substantiate a claim of service connection, there must be evidence of a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Chest Disability and Right Wrist Disability

An October 1993 rating decision denied the Veteran service connection for a chest disability and a right wrist disability based essentially on a finding that a chronic disability was not shown.  He was notified of, and did not timely file a notice of disagreement with, that decision (or submit additional evidence within a year following).  It became final based on the evidence of record at the time of the decision.  38 U.S.C.A. § 7105.  

Evidence received since the October 1993 rating decision includes private treatment records, which note the Veteran was diagnosed with a chronic sternal fracture and underwent repair in July 2000.  A March 1988 private treatment record noted that 5 years prior, the Veteran suffered a fall and injured his wrist.  In August 2006, a VA treatment record noted right wrist pain and showed an assessment of polyarticular arthritis.  

This evidence was not of record in 1993, and is new.  As it addresses whether the Veteran has a current chest and right wrist disability, it pertains to unestablished facts necessary to substantiate the claims of service connection for a chest disability and a right wrist disability (and in pertinent part raises a reasonably possibility of substantiating such claims).  Consequently, particularly in light of the "low threshold" standard outlined by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that the evidence is both new and material, and that the claims of service connection for a chest disability and a right wrist disability may be reopened.  De novo consideration of these claims is addressed in the remand below.


ORDER

The appeals to reopen claims of service connection for a chest disability and a right wrist disability are granted.


REMAND

The Veteran contends that he has a chest disability and a right wrist disability due to an injury in service.  As the Veteran has presented evidence of current diagnoses related to the chest and the right wrist, and service treatment records show an inservice injury in 1983, the Board finds that the low threshold of McLendon v. Nicholson, 20 Vet. App. 79 (2006) is met, and that an examination to secure a medical nexus opinion regarding these disabilities is warranted.

With regard to the claim for a right ankle disability, the Veteran also contends that such disability is due to an injury in service.  An August 2006 VA treatment record notes the Veteran complained of right ankle pain.  The assessment was polyarticular arthritis.  In light of this, the Board finds that the low threshold of McLendon is met, and that an examination to secure a medical nexus opinion regarding this disability is also warranted.

As for the claim for a psychiatric disability, the Board notes that the Veteran has indicated he is claiming this disability is secondary to his chest disability.  See appellant's brief at 3.  Thus, this claim is inextricably intertwined with the Veteran's claim for service connection for a chest disability, which is presently being remanded, and the Board defers ruling on this matter until the Remand mandates have been completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding treatment records (not already of record) relevant to the claims on appeals.

2.  Then arrange for an appropriate examination to determine the likely etiology of any chest disability.  The Veteran's claims file, to include this remand, must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide an opinion that responds to the following:

(a)  Please identify by medical diagnosis each chest disability entity found.

(b)  As to each chest disability diagnosed, please opine whether such is at least as likely as not (a 50 percent or better probability) related to the Veteran's service, to include an inservice injury noted in 1983.

A complete rationale for all opinions expressed should be provided.

3.  Arrange for an appropriate examination to determine the likely etiology of any right wrist disability.  The Veteran's claims file, to include this remand, must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide an opinion that responds to the following:

(a)  Please identify by medical diagnosis each right wrist disability entity found.

(b)  As to each right wrist disability diagnosed, please opine whether such is at least as likely as not (a 50 percent or better probability) related to the Veteran's service, to include an inservice injury noted in 1983.

A complete rationale for all opinions expressed should be provided.

4.  Also arrange for an appropriate examination to determine the likely etiology of any right ankle disability.  The Veteran's claims file, to include this remand, must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide an opinion that responds to the following:

(a)  Please identify by medical diagnosis each right ankle disability entity found.

(b)  As to each right ankle disability diagnosed, please opine whether such is at least as likely as not (a 50 percent or better probability) related to the Veteran's service, to include an inservice injury noted in 1983.

A complete rationale for all opinions expressed should be provided.

5.  Arrange for any further development deemed indicated by the development ordered above, to include a psychiatric examination.

6.  Then review the record and readjudicate the claims on appeal.  If any remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


